EXHIBIT 3.3 CERTIFICATE OF AMENDMENT OF AMENDED AND RESTATED BY-LAWS OF PRIVATEBANCORP, INC. PRIVATEBANCORP, INC., a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (the “Corporation”), DOES HEREBY CERTIFY: FIRST:The Board of Directors of the Corporation, at its meeting duly held on March 1, 2003, adopted resolutions approving the following amendments to the Amended and Restated By-Laws of the Corporation declaring said amendment to be advisable and calling for such amendment to be considered at the annual meeting of the stockholders of said corporation.The resolution setting forth the proposed amendment is as follows: RESOLVED, that Section 3.2 of the Corporation’s Amended and Restated By-laws would be amended to read in its entirety as follows: “Section 3.2.Number, Tenure and Qualifications.The number of directors shall be fifteen (15); provided, however, that the number of directors may be increased or decreased from time to time by a resolution duly adopted by the Board of Directors.Commencing with the annual meeting of stockholders held in 1998, the directors shall be divided into three (3) classes, as nearly equal in number as possible, with the term of office of the first class to expire at the 1999 annual meeting of stockholders, the term of office of the second class to expire at the 2000 annual meeting of stockholders, and the third class expiring at the 2001 annual meeting of stockholders.At each annual meeting of stockholders following such initial classification, directors elected by the stockholders to succeed those directors whose term expires shall be elected for a term of office to expire at the third succeeding annual meeting of stockholders after their election.Each director shall hold office until his successor is elected and qualified or until his earlier resignation or removal.Directors need not be stockholders or residents of Delaware.” SECOND:That such amendment has been duly adopted in accordance with provisions of the General Corporation Law of the State of Delaware by the affirmative vote of the holders of a majority of all outstanding stock entitled to vote at the annual meeting of stockholders. IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed and attested on its behalf as of April 24, 2003. PRIVATEBANCORP, INC. By: /s/Dennis Klaeser Name: Dennis Klaeser Title: Chief Financial Officer ATTEST: By: /s/ Lisa M. O’Neill Name:
